984 So. 2d 1290 (2008)
Lagerian Issac THURSTON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1957.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant was convicted of attempted second degree murder with a firearm and challenges his fifty year prison sentence as being illegal because it exceeds the thirty year statutory maximum sentence for a first degree felony. For the reasons we explained in our en banc opinion in Collazo v. State, 966 So. 2d 429 (Fla. 4th DCA 2007), we reverse for resentencing within the thirty year statutory maximum sentence for a first degree felony.
STONE, FARMER and KLEIN, JJ., concur.